Title: [Diary entry: 4 March 1785]
From: Washington, George
To: 

 Friday 4th. Mercury at 42 in the Morning. 46 at Noon and the same at Night. Morning thick and heavy, with appearances of rain. Before noon the Sun made some feeble efforts to shine, but was again obscured in the afternoon; & towards Night it began a mizling rain and in the Night there fell more, so as to wet the ground. Planted two more Service trees at the North Garden wall one on each side the gate—two Catalpas (large) West of the Garden Houses—28 Crab trees and the like number of Magnolia—besides a number of little Sprouts, from 6 Inches to two feet high of the last mentioned tree. The Magnolia had good roots wch. were well enclosed with the Earth they grew in. Also compleated my Serpentine walks with Elm trees. After breakfast Mr. Story went away and about Noon Colo. Mercer came in & spent the remaining part of the day & Night here.